342 S.W.3d 902 (2011)
Michael FRANKLIN, Appellant,
v.
TIME WARNER ENTERTAINMENT and Division of Employment Security, Respondents.
No. WD 71969.
Missouri Court of Appeals, Western District.
June 21, 2011.
Michael Franklin, Appellant pro se.
Julia Diane Kitsmiller, Kansas City, MO, and Larry Raymond Ruhmann, Jefferson City, MO, for respondents.
Division Four: LISA WHITE HARDWICK, P.J., JAMES M. SMART, JR., and VICTOR HOWARD, JJ.

ORDER
PER CURIAM:
Michael Franklin appeals the decision of the Labor and Industrial Relations Commission denying him unemployment benefits based upon a finding that he was discharged for misconduct connected with his work. We deny the Respondent's motion to dismiss the appeal. We affirm the decision of the Commission. Rule 84.16(b).